DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20-21 and  25 are objected to because of the following informalities. Appropriate correction is required.
With regards to claims 20 and 21, it is suggested to amend the following limitations as follows to provide proper antecedent basis:
a. “which the at least one forming roller” found in line 9 
b. “which the first counter roller” found in line 11;
c. “which the second counter roller” found in line 13; and
d. “wherein the counter roller” found in line 29.
With regards to claim 25, it is suggested to amend the following limitation as follows to provide proper antecedent basis: “of the counter rollers of the counter roller pair” found in line 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 20-21, 27 and 31-33, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 20 and 21, the claim states “wherein the profiling arrangement and possibly the drive assembly are held on the rack frame” this renders the claim indefinite since it is unclear what the metes and bounds of “possibly” are, specifically it is unclear if the limitation following this term is required by the claim or not. 
With regards to claim 24, the claim states “by means of which guide assembly the at least one forming roller is displaceably guided on the rack frame”, it is unclear what is being claimed within this limitation. Specifically, there appears to be missing language thereby renders the claim indefinite. For examination purposes the limitation is being interpreted as “the at least one forming roller is displaceably guided on the rack frame by the guide assembly”. 
With regards to claim 31, there appears to be insufficient antecedent basis for the limitation “the base frame” found in line 2. It is noted that claim 28 would provide proper antecedent basis for the limitation however currently claim 31 depends from claim 27 and not claim 28.
Allowable Subject Matter
Claims 20-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein a mechanical rotation transmission device is provided between the first counter roller and the second counter roller, and wherein counter roller which is drive-connected to the first drive unit, transmits the drive torque to the outer counter roller by means of the mechanism rotation transmission device, the mechanical rotation transmission device comprises a cardan joint” in combination with the rest of the claimed limitations set forth in claim 20; and
neither anticipates nor renders obvious “wherein a mechanical rotation transmission device is provided between the first counter roller and the second counter roller and wherein the counter roller which is drive-connected to the first drive unit, transmits the drive torque to the outer counter roller by means of the mechanical rotation transmission device, the mechanical rotation transmission device comprises a bevel gear arrangement having a first bevel gear wheel and a second bevel gear wheel or an angular gearbox” in combination with the rest of the claimed inventions set forth in claim 21.
Colbath US 3,903,723) discloses a profiling station having a profiling arrangement with at least one forming roller (150), a first counter roller (142) which is cylindrically designed and defines a first roller axis, and a second counter roller (142) which is cylindrically designed and defines a second roller axis [see figure 4; col. 5 lines 47-57].  
The prior art neither alone nor in combination, anticipates nor renders obvious the claim invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of Colbath since it would require a structural reconfiguration of the apparatus to allow for a mechanical rotation transmission device to be connected to the counter rollers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725